             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                          4:15CR3096
    vs.
                                                     ORDER
MITCHELL M. MOREY,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant's unopposed Motion to Continue Hearing (filing
          54) is granted.

    2.    Defendant Mitchell M. Morey’s violation of supervised release
          hearing is continued to April 10, 2020, at 11:30 a.m., before the
          undersigned United States District Judge, in Courtroom No. 1,
          Robert V. Denney United States Courthouse and Federal
          Building, 100 Centennial Mall North, Lincoln, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 6th day of February, 2020.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
